J. S53031/17


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: S.G., A MINOR       :    IN THE SUPERIOR COURT OF
                                        :          PENNSYLVANIA
                                        :
APPEAL OF: F.J.T., III, FATHER          :         No. 1189 EDA 2017


            Appeal from the Order Entered March 24, 2017,
            in the Court of Common Pleas of Carbon County
        Domestic Relations Division at No. CP-13-DP-0000002-2017


BEFORE: BENDER, P.J.E., OLSON, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:           FILED NOVEMBER 28, 2017

     F.J.T., III (“Father”), appeals from the permanency review order

entered March 24, 2017, in the Court of Common Pleas of Carbon County by

the Honorable Joseph J. Matika, which continued placement of his minor

child, S.G. (“the Child”), a female born in April of 2003.1     After careful

review, we affirm.

     By way of background, on October 7, 2016, the Child was evaluated at

Gnaden Huetten Memorial Hospital due to injuries to her face and suicidal

ideation. The Child told hospital staff that Father caused the injuries, and

alleged child abuse report was made to Childline. A psychiatrist evaluated

the Child, and determined the Child needed inpatient psychiatric care, but no

beds were available at the time.     The Child remained in the emergency


1 F.P. (“Mother”) was incarcerated at the time of the permanency review
hearing. In the instant appeal, Mother, through counsel, filed a joint brief
with CYS and the guardian ad litem for the Child.
J. S53031/17

department until she was discharged to Mother on October 11, 2016

because CYS requested the Child not be discharged to Father.                The Child

remained in Mother’s care until January 9, 2017, when there was a physical

altercation   between    the   Child    and    Mother,   which   led   to    Mother’s

incarceration.    The Child was removed from Mother’s home, at Mother’s

request, and placed with a friend in Coaldale until CYS took custody of the

Child on January 17, 2017.             The trial court summarized the relevant

procedural and/or factual history from the time CYS took custody of the

Child as follows:

              On January 17, 2017, the Carbon County Office of
              Children and Youth Services [“CYS”] sought and was
              granted an [“]Order of Court to take the Child into
              Emergency Shelter Care[”] based upon a call from
              Father that he believed the Child needed to be
              placed into a diagnostic facility for treatment of a
              mental health issue. That [o]rder placed the Child at
              Youth Services Agency [“CYA”,] pending an
              Emergency Shelter Care Hearing which eventually
              occurred on January 18, 2017. At that hearing, it
              was determined that the Child be continued in
              Emergency Shelter Care at [CYA,] pending an
              acceptance and placement into a diagnostic setting.
              Thereafter, [CYS] sought placement for the Child in
              such a setting while filing a Dependency Petition on
              January 19, 2017, alleging that the Child was
              “without proper parental care or control” as that
              term is defined.

              On February 27, 2017, this [c]ourt conducted a
              Dependency Hearing and[,] after taking testimony,
              adjudicated the Child a dependent child on the basis
              that the Child was “without proper care or control,
              subsistence, education as required by law, or other
              care or control necessary for [her] physical, mental
              or emotional health, or morals.” This [c]ourt further


                                         -2-
J. S53031/17


            ordered that the Child remain in a residential facility.
            However, it directed [CYS] to schedule an “early”
            Dependency Review Hearing after both sides had an
            opportunity to review a psychological report from
            Dr. Abdo G. Saba, M.D., which was referenced in the
            dependency hearing, but had not yet been obtained
            by Counsel for [CYS].

            As a result, a Dependency Review Petition was filed
            on March 7, 2017. The basis for this was to review
            the placement of the Child, consider the report of
            Dr. Saba and determine an appropriate disposition of
            the Child’s placement going forward.

Trial court opinion, 5/10/17 at 1-3 (footnotes omitted).

      On March 24, 2017, the trial court held an initial permanency review

hearing. At that hearing, the trial court heard testimony from Jill Geissinger,

who is a CYS case supervisor, and the Child. Father also testified on his own

behalf.   That same day, the trial court entered an order continuing the

Child’s dependency.    Father timely filed a notice of appeal and a concise

statement    of    errors   complained      of   on    appeal    pursuant   to

Pa.R.A.P. 1925(a)(2)(i) and (b). The trial court filed its Rule 1925(a) opinion

on May 10, 2017.

      Father now raises the following issues for our review, which we have

re-ordered for ease of disposition.

            [1.]   Whether the trial court erred by not returning
                   the Child to Father’s custody when [CYS]
                   provided no evidence of [Father’s] unfitness or
                   that the Child remained “without proper
                   parental care and control” and finding that
                   placement continued to be “necessary and
                   appropriate[?]”



                                      -3-
J. S53031/17


          [2.]   Whether the [trial] court erred in finding that
                 the Child’s placement was appropriate when
                 [CYS] failed in its duty to ensure that the
                 Child’s educational, behavioral[,] and mental
                 health needs are met[?]

          [3.]   Whether the trial court erred by not returning
                 the Child to Father’s custody when it was the
                 least restrictive means of providing protection
                 for the minor Child, contrary to the mandates
                 of the Child Protective Services Law[,
                 ]23 Pa.C.S.[A] § 6301 et seq.[,] and the
                 Juvenile Act[, ]42 Pa.C.S.[A]. § 6301
                 et seq.[?]

          [4.]   Whether the [trial] court erred in granting the
                 recommendations of [CYS] in that the
                 recommendations are contrary to the Juvenile
                 Act[, ]42 Pa.C.S.[A] § 6301[,] and specifically
                 [S]ection 6301(b)(1)[,] in that one of the
                 purposes of the [Juvenile] Act is to preserve
                 the unity of the family whenever possible[?]

          [5.]   Whether the trial court erred by finding that
                 [CYS] exercised reasonable efforts to preserve
                 or reunify the family when there was
                 undisputed evidence that no services were
                 made available nor were reunification efforts
                 made by [CYS?]

          [6.]   Whether the trial court erred in finding Father
                 made minimal progress toward alleviating the
                 circumstances[,] which necessitated placement
                 because he cannot complete his goals without
                 insurance when there are no goals requiring
                 Father to have insurance on himself, the Child
                 has coverage[,] and lack of insurance is not a
                 basis for maintaining placement or finding
                 continued dependency[?]

          [7.]   Whether the [trial] court erred by not making a
                 finding regarding the likely date for which the
                 goal of return to parent might be achieved as
                 required by the Juvenile Act[?]


                                   -4-
J. S53031/17



Father’s brief at 6-7 (capitalization omitted).

      We must first determine whether Father’s appeal is properly before

this court. Pursuant to 42 Pa.C.S.A. § 742, this court has jurisdiction over

appeals from final orders.     With respect to dependency proceedings, an

order granting or denying a goal change shall be deemed a final order when

entered.    See In re H.S.W.C.-B, 836 A.2d 908, 911 (Pa. 2003).          In

reversing the order of this court that quashed an appeal from an order

denying a goal change on the basis that it maintained the status quo and

was not a final order, our supreme court explained,

            Maintaining the status quo could put the needs and
            welfare of a child at risk. . . . [T]he denial of goal
            changes which are in the best interest of the child
            should not be sheltered, permanently, from
            independent review: [As a practical matter], these
            petitions go to the same trial judge. If a trial judge
            erroneously denies these motions and improperly
            maintains the status quo, and keeps doing that on
            periodic review, such an improper order will never
            be subject to appellate review.

Id. at 910 (internal quotations and citation omitted).

      Instantly, the trial court, while maintaining the status quo by

continuing the Child’s dependency status, was acting for the Child’s needs

and welfare by moving her from her placement at CYA to a foster home.

Father argues that the continuation of the dependency and the Child’s

placement interferes with the Child’s education, behavioral, and mental

health needs.    As such, we find that the trial court’s order is final and



                                      -5-
J. S53031/17

appealable pursuant to In re H.S.W.C.-B.          We now turn to the merits of

Father’s appeal.

      Our standard of review for dependency cases is as follows:

              [T]he standard of review in dependency cases
              requires an appellate court to accept the findings of
              fact and credibility determinations of the trial court if
              they are supported by the record, but does not
              require the appellate court to accept the lower
              court’s inferences or conclusions of law. Accordingly,
              we review for an abuse of discretion.

In re R.J.T., 9 A.3d 1179, 1190 (Pa. 2010) (citations omitted); see also

In re L.Z., 111 A.3d 1164, 1174 (Pa. 2015).            “The trial court is free to

believe all, part, or none of the evidence presented, and is likewise free to

make all credibility determinations and resolve conflicts in the evidence.”

In re M.G., 855 A.2d 68, 73-74 (Pa.Super. 2004), quoting In re Diaz, 669

A.2d 372, 375 (Pa.Super. 1995).

      Father first argues the trial court erred by not returning the Child to

Father’s custody as CYS provided no evidence of Father’s unfitness or that

the Child remained “without proper parental care and control” and finding

that placement continued to be “necessary and appropriate.” (Father’s brief

at 17.)   Father maintains that the Child’s initial dependency determination

was   based     on   Father’s   alleged   abuse   of   the   Child,   and   Mother’s

incarceration. (Id. at 19.)

      Section 6302 of the Juvenile Act, in pertinent part, defines a

“dependent child” as one who is:



                                          -6-
J. S53031/17


            without proper parental care or control, subsistence,
            education as required by law, or other care or control
            necessary for his physical, mental, or emotional
            health, or morals. A determination that there is a
            lack of proper parental care or control may be based
            upon evidence of conduct by the parent, guardian or
            other custodian that places the health, safety or
            welfare of the child at risk, including evidence of the
            parent’s, guardian’s or other custodian’s use of
            alcohol or a controlled substance that places the
            health, safety or welfare of the child at risk[.]

42 Pa.C.S.A. § 6302

      In order to adjudicate a child dependent under the Juvenile Act, a

court must determine that the statutory definition of “dependent child” has

been met by clear and convincing evidence.         In re L.V., 127 A.3d 831

(Pa.Super. 2015).     To meet the clear and convincing standard, the court

must determine whether the child is presently without proper parental care

or control and if this care and control is immediately available to the child.

In re J.J., 69 A.3d 724 (Pa.Super 2013).

      In its opinion, the trial court stated:

            For purposes of this case, only the first sentence of
            this definition is applicable.

            In accordance with 42 Pa. C.S.A. § 6351(a)(2)(iii),
            upon finding on February 27, 2017 that the Child
            was in fact “dependent,” this [c]ourt directed that
            the Child be placed with “a public agency authorized
            by law to receive and provide care for the child,” i.e.,
            [CYS] [c]ustody for placement in a residential
            facility. That [o]rder was subject to an early review
            which occurred on March 24, 2017. It is at this
            hearing Father is claiming the [c]ourt erred
            regarding continuing the Child in dependency status
            and keeping her in a placement outside of his home.


                                       -7-
J. S53031/17



Trial court opinion, 5/10/17 at 8-9.

      The trial court acknowledged that CYS failed to present evidence of

Father’s unfitness, but that it ultimately found the Child dependent because

the Child was without proper parental care or control. (Id. at 15.) The trial

court further stated:

            there was testimony from the Father that[,] while
            the Child was in his care and control, he recognized
            that the Child was suffering from mental health
            issues as far back as July 2016. As a result, Father
            testified that he had the Child hospitalized on two (2)
            occasions and also turned to [Carbon-Monroe-Pike
            Mental Health and Development Services,] but was
            unsuccessful in obtaining help through that agency
            due to insurance issues. Unfortunately, these efforts
            failed to address the Child’s mental health issues,
            prompting a removal of the Child from his home for
            placement in the Child’s Mother’s home on
            October 7, 2016. From that date until the Child was
            taken into Emergency Shelter Care, there apparently
            were little, if any, services provided to the Child to
            address her mental health needs. Accordingly, this
            [c]ourt’s initial determination[,] finding the Child
            dependent and continuing such dependency status
            as a result of the March 24, 2017 permanency
            review hearing[,] was grounded in the failure of the
            Father to provide adequate and appropriate care for
            the Child to address her mental health needs at a
            time when those services were clearly available.
            Additionally, based upon Dr. Saba’s report, the Child
            was in need of some type of psychotherapy to assist
            in addressing her diagnosis of dysthymic disorder
            and reactive attachment disorder.          This further
            evidences a need for help, which was not previously
            nor adequately provided by Father nor[sic] Mother.

Id. at 15-16 (footnote omitted).




                                       -8-
J. S53031/17

        Ms. Geissinger testified that the Child is unsafe in Father’s home, and

that the Child’s relationship with Father is not good. (Notes of testimony,

3/24/17 at 22.) Ms. Geissinger stated the Child has threatened to run away

and self-harm if she were to be returned to Father’s home.                    (Id.)

Ms. Geissinger further testified that Father told her that he has had trouble

managing the Child at home without services. (Id.) Ms. Geissinger added

that Father works outside the home, Father’s girlfriend would be the

caregiver for the Child, and that Father’s girlfriend is in need of drug and

alcohol services.      (Id.)    Additionally, the Child testified that she was not

getting regular medical and dental care while she was living with Father.

(Id. at 29.)

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record. See In re M.G., 855 A.2d 68 at 73-74

(Pa.Super. 2004). Accordingly, we find that the trial court’s order directing

continuing dependency is supported by sufficient, competent evidence in the

record.

        Next Father argues the trial court erred in finding that the Child’s

placement was appropriate when CYS failed in its duty to ensure that the

Child’s educational, behavioral, and mental health needs were met.

(Father’s brief at 22.)




                                          -9-
J. S53031/17

      At the March 24, 2017 hearing, Ms. Geissinger testified that CYS is

looking to find a therapeutic program for the Child and Father that would

help them reunite.    (Notes of testimony, 3/24/17 at 7.)     Ms. Geissinger

continued that the Child is afraid of Father, and has refused visits with him

at CYA. (Id.) Ms. Geissinger further testified she was able to find a foster

home for the Child, which would be able to do outpatient counseling, as

recommended by Dr. Saba. (Id.) Ms. Geissinger opined that she would not

recommend that the Child return to Father’s home because of the Child’s

fear, and that Child would not be safe if she returned to Father’s home.

(Id.) Ms. Geissinger outlined the Child’s permanency plan as follows:

            [T]he goals in the plan are to have frequent and
            positive visitation with [the Child], that [the Child]
            attend a mental health evaluation and participate in
            any treatment that is needed, to demonstrate stable
            mental health and attend and pass her cases, and to
            participate in drug and alcohol [counseling] as
            needed because there were reports of marijuana
            use, and to not self-harm herself [sic].

Id. at 9.

      Ms. Geissinger concluded that the CYS recommendation was to

continue the Child’s dependency, and for the Child to remain in CYS custody

for placement in a residential setting, pending an opening in foster care.

This recommendation was based on the Child’s refusal to return home, fear

of Father, and the Child has not completed proper therapy that would allow

her to return home. (Id. at 11.)




                                    - 10 -
J. S53031/17

        After our careful review of the record in this matter, we find that the

trial   court’s   credibility   and   weight   determinations   are   supported   by

competent evidence in the record.              In re M.G., 855 A.2d at 73-74.

Accordingly, we find that the trial court’s finding that the Child’s placement is

proper is supported by sufficient, competent evidence in the record.

        For his third issue, Father argues the trial court erred by not returning

the Child to Father’s custody when it was the least restrictive means of

providing protection for the minor Child, contrary to the mandates of the

Child Protective Services Law and the Juvenile Act.2 (Father’s brief at 26.)

Father maintains that no evidence was presented at the permanency review

hearing establishing that it would be unfeasible to return the Child to

Father’s care with in-home and/or outpatient mental health and family

therapy in place. (Id. at 28.) Father also asserts that the trial court failed

to consider any alternative disposition as required, or provide any reasoning

for rejecting that possibility. (Id.)

        Section 6301 of the Juvenile Act sets forth the purpose of the Act, in

relevant part, as:

              (b)    Purposes.--This chapter shall be interpreted
                     and construed as to effectuate the following
                     purposes:

                     (1)    To preserve the unity of the family
                            whenever possible or to provide

2 In his brief, Father cites that the purpose of the Juvenile Act is set forth in
Section 6302(b)(1) of the Juvenile Act, which appears to be a typographical
error.


                                         - 11 -
J. S53031/17


                         another   alternative   permanent
                         family when the unity of the family
                         cannot be maintained.

                  (1.1) To provide for the care, protection,
                        safety and wholesome mental and
                        physical development of children
                        coming within the provisions of this
                        chapter.

                  ....

                  (3)    To achieve the foregoing purposes
                         in a family environment whenever
                         possible, separating the child from
                         parents only when necessary for
                         his welfare, safety or health or in
                         the interests of public safety, by
                         doing all of the following:

                         (i)   employing evidence-based
                               practices whenever possible
                               and, in the case of a
                               delinquent child, by using
                               the       least    restrictive
                               intervention      that       is
                               consistent      with       the
                               protection       of        the
                               community, the imposition
                               of      accountability      for
                               offenses committed and the
                               rehabilitation,  supervision
                               and treatment needs of the
                               child; . . .

42 Pa.C.S.A. § 6301(b)(1), (b)(1.1), (b)(3)(i).

      The Child Protective Services Law (“CPSL”) charges county agencies

with providing services consistent with the goals of the agency as follows:

            (a)   Program objectives.--Each county agency is
                  responsible for administering a program of
                  general protective services to children and


                                       - 12 -
J. S53031/17


                 youth that is consistent with the agency’s
                 objectives to:

                 (1)   Keep children in their own homes,
                       whenever possible.

                 (2)   Prevent     abuse,    neglect     and
                       exploitation.

                 (3)   Overcome problems that result in
                       dependency.

                 (4)   Provide     temporary,     substitute
                       placement in a foster family home
                       or residential child-care facility for
                       a child in need of care.

                 (5)   Reunite children and their families
                       whenever possible when children
                       are   in   temporary,   substitute
                       placement.

                 (6)   Provide  a  permanent,    legally
                       assured family for a child in
                       temporary, substitute care who
                       cannot be returned to his own
                       home.

                 (7)   Provide services and care ordered
                       by the court for children who have
                       been adjudicated dependent.

23 Pa.C.S.A. § 6373(a).

     The trial court opined:

           This [c]ourt believes it is [the least restrictive
           placement] for several reasons. First, the Child is in
           need of psychotherapy which she has not adequately
           received while living with either parent. Secondly,
           the Child refuses to return to Father’s residence.
           Since neither parent has provided the mental health
           help the Child needs[,] and the Child refused to
           return to her Father, returning the Child home would
           not serve the purposes of the Juvenile Act insofar as
           placing her in a setting that addresses her mental,


                                   - 13 -
J. S53031/17


            emotional, and physical well-being. Further, since
            the Child is in need of therapy, therapeutic foster
            care is the least restrictive [placement].

Trial court opinion, 5/10/17 at 17.

      At the hearing, Ms. Geissinger testified that residential placement

would be the least restrictive placement for Child at the time of the hearing.

(Notes of testimony, 3/24/17 at 11.) Ms. Geissinger continued, “pending an

opening in the foster home through NHS, that would be the least restrictive

until possibly a family member would come forward.” (Id.)

      We note that this court stated, “it is not for this [C]ourt, but for the

trial court as fact finder, to determine whether [a child’s] removal from

[his/]her family was clearly necessary.”       A.N. v. A.N., 39 A.3d 326

(Pa.Super. 2012), quoting In the Interest of S.S., 651 A.2d 174, 177

(Pa.Super. 1994). Upon review, the record supports the trial court’s finding

that Child’s placement in therapeutic foster care is the least restrictive

means to meet her needs.      We find that there was sufficient evidence to

allow the trial court to make a determination of Child’s needs and

appropriateness of placement.

      Father’s fourth issue is whether the trial court erred in granting the

recommendations of CYS in that the recommendations are contrary to the

Juvenile Act, Section 6301(b)(1), which states that one of the purposes is to




                                      - 14 -
J. S53031/17

preserve the unity of the family whenever possible.3 (Father’s brief at 38.)

Father argues that there is overwhelming evidence in the record showing

that CYS has not provided reunification services as required by statute. (Id.

at 39.)

      The relevant portion of the Juvenile Act specifies the purpose of the

Act is “[t]o preserve the unity of the family whenever possible or to provide

another alternative permanent family when the unity of the family cannot be

maintained.” 42 Pa.C.S.A. § 6301(b)(1). This court has held “[t]he state’s

interest in preserving family unity must be weighed along with the state’s

interest in protecting children, and a child’s right to a healthy and stable

environment.”       In Re: M.E.P., 825 A.2d 1266, 1276 (Pa.Super.2010)

(internal citation omitted).

      The trial court found that CYS attempted to reunify the family by

encouraging the Child to visit with Father while she was in placement during

the   period   of   time   between   the   dependency   adjudication   and   the

permanency review hearing. (Trial court opinion, 5/10/17, 18-19.) The trial

court also found CYS encouraged the Child to participate in counseling with

Father in an attempt to mend the relationship, but that the Child refused to

participate. (Id.)    The trial court concluded that to force the Child to live

with Father and engage in counseling with him would be counterproductive.


3 We again note that Father appears to have made a typographical error in
his brief, and defer to heading of Father’s argument, rather than the body to
determine the appropriate Section of the Juvenile Act.


                                      - 15 -
J. S53031/17

(Id. at 19.)   The trial court maintained that all attempts and efforts to

preserve the family unit were exhausted through October 7, 2016, when the

Child was initially removed from Father’s care. (Id. at 21.)

      At the hearing, the Child testified that she thinks she will do well in a

foster placement. (Id. at 26.) The Child further testified that she does not

have a good relationship with Father, and does not think she can forgive him

for “what he has done.” (Id. at 28.) The Child stated that CYS has told her

she should try to repair her relationship with Father, but that she does not

think that would be possible. (Id. at 29.) Ms. Geissinger testified that the

Child is “working with Victims’ Resource Center with an advocate and is

having a hard time talking about things and trying to reunite with [Father].”

(Id. at 8.)

      Upon review, the record supports the trial court’s finding that

reunification at the time of the permanency review hearing would be

counterproductive, and that continued dependency was appropriate.

      Next, Father asks this court to determine whether the trial court erred

by finding that CYS exercised reasonable efforts to preserve or reunify the

family when there was undisputed evidence that no services were made

available and no reunification efforts were made by CYS. Father argues that

CYS failed to present any evidence that it provided the statutorily mandated




                                    - 16 -
J. S53031/17

services required by Section 6374(f) of the CPSL to reunify the family.4

(Father’s brief at 15.)

      The CPSL Section 6373(b) states:

            (b)    Efforts to prevent need for removal from
                   home.--In its effort to assist the child and the
                   child’s    parents,    pursuant    to    Federal
                   regulations, the county agency will make
                   reasonable efforts prior to the placement of a
                   child in foster care to prevent or eliminate the
                   need for removal of the child from his home
                   and to make it possible for the child to return
                   to home.

23 Pa.C.S.A. § 6373(b).

      In its opinion, the trial court reiterated its rationale for finding that the

Child’s placement in therapeutic foster care was the least restrictive

placement to meet the Child’s needs. (Trial court opinion, 5/10/17 at 18.)

The trial court concluded that reunification is premature. (Id.)

      Upon review, the record supports the trial court’s decision not to

reunite Father and the Child, and we do not find that the trial court violated

the CPSL. There was sufficient evidence to allow the trial court to make a

determination of the Child’s needs and inappropriateness of reunification.

      Father’s sixth issue asserts that the trial court erred in finding that

Father had made minimal progress toward alleviating the circumstances that




4 In his brief, Father cites that the requirements of the CPSL can be found at
Section 6374(f) which appears to be a typographical error. We defer to the
trial court’s decision to analyze Father’s argument pursuant to
Section 6373(b) of the CPSL.


                                      - 17 -
J. S53031/17

necessitated the Child’s placement because Father is unable to complete his

goals without health insurance. (Father’s brief at 15.) Father maintains that

he was willing and able to pay for treatment out-of-pocket until the

insurance for the Child can be resolved. (Id. at 34.) Father continues that

it is improper to hold Father accountable for CYS’ failure to assist Father in

obtaining medical assistance for the Child as required by Section 6373(c) of

the CPSL. (Id. at 35-36.)

      At the hearing, Ms. Geissinger testified that Father’s goals were to

participate in visitation with the Child, demonstrate proper parenting in the

home and with the Child, demonstrate sober caretaking and counseling,

positive coping skills due to the reports of violence, and to cooperate with

CYS. (Notes of testimony, 3/24/17 at 9-10.) Ms. Geissinger continued that

there has been minimal compliance with the Child’s permanency plan

because the Child refuses to do anything to rebuild her relationship with

Father. (Id. at 10.)

      Father testified he lost his insurance in July of 2016.     (Id. at 44.)

Father stated he reapplied for Medicaid, but his application was denied

because of incomplete financial documents. (Id.) Yet Father maintains that

he had the financial documents and must reapply again. (Id. at 44-45.)

Father predicted that it will take a while before he has Medicaid. (Id. at 45.)

Father further testified that he will do whatever it takes, even going

out-of-pocket to pay for counseling. (Id.)



                                    - 18 -
J. S53031/17

      The trial court found that Father did not arrange to get the Child

counseling while the Child was living with Father, nor was he able to secure

therapy for the Child by the time of the dependency hearing.         (Trial court

opinion, 3/24/17 at 19.)    The trial court states that one of the reasons

Father was unable to secure therapy for the Child was his lack of insurance.

(Id.) The trial court continues that the more important reason why it found

Father’s compliance to be minimal is that the Child is refusing contact with

Father. (Id.) The trial court maintained that, perhaps through no fault of

his own, Father cannot make progress in having the Child returned to his

care when the Child has no desire to return home, and that progress is

minimal in alleviating the circumstances of the Child’s removal, which is the

lack of a relationship with Father. (Id. at 19-20.)

      Finally, Father argues that the trial court erred by not determining a

likely date for reunification of Father and the Child as required by the

Juvenile Act, 42 Pa.C.S.A. § 6351(f.1)(1).       (Father’s brief at 16.)   Father

maintains the permanency review order of March 24, 2017, contains no date

by which the goal of reunification of the Child with Father might be achieved.

(Id. at 37.)    Father contends that the omission of this date is not a

“harmless error,” but actually constitutes a goal change from reunification

without the benefit of a hearing. (Id. at 38.)

      In relevant part, the Juvenile Act reads

            (f.1) Additional determination.--Based upon the
                  determinations made under subsection (f) and


                                    - 19 -
J. S53031/17


                  all relevant evidence presented at the hearing,
                  the court shall determine one of the following:

                  (1)    If and when the child will be
                         returned to the child’s parent,
                         guardian or custodian in cases
                         where the return of the child is
                         best    suited  to    the    safety,
                         protection and physical, mental
                         and moral welfare of the child.

42 Pa.C.S.A. § 6351(f.1)(1).

      In its opinion, the trial court stated:

            Father is correct that this [c]ourt did not identify a
            date by which the Child might be returned home to a
            parent. This [c]ourt agrees that both 42 Pa. C.S.A.
            § 6351(f)(5) and Pa. R.J.C.P. 1608(D)(1)(d) require
            it. However, this [c]ourt finds that the failure to do
            so is justified. Conversely, if it is not justified, it is a
            harmless error under the circumstances.

            This [c]ourt has identified a likely return date as
            “unknown.” The basis for this is clear: it is totally
            unpredictable as to when this Child, wrought with a
            mental health diagnosis and refusing to return to
            either parent, may in fact return to a parent. No one
            can project when the psychotherapy may get to the
            point where the Child begins family counselling with
            either or both parties and when she may want to
            return and feel comfortable returning to a parent.
            Further, despite 42 Pa. C.S.A. § 6351(e)(3) requiring
            permanency hearings at least every six (6) months,
            [CYS] conducts them every three (3) months. This
            “likely goal” date was implemented and designed to
            maintain constant vigilance over a Child’s progress
            and attain the goals recommended.              Having
            three (3) month review hearings provides the same
            oversight.

Trial court opinion, 5/10/17 at 20-21.




                                      - 20 -
J. S53031/17

      This court has said: “[t]o hold the trial court abused its discretion, we

must determine its judgment was “manifestly unreasonable,” that the court

disregarded the law, or that its action was “a result of partiality, prejudice,

bias or ill will.” In re S.B., 943 A.2d 973, 977 (Pa.Super. 2008) (citations

omitted).   Consequently, we find Father’s argument to be without merit.

The trial court’s decision was reasonable and appropriate under the

circumstance.

      Accordingly, based on the foregoing analysis of the trial court’s

permanency review order, we affirm the order of the trial court.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary




Date: 11/28/2017




                                    - 21 -